Nichols, Judge,
concurring:
I join in the opinion and judgment of the court, with the caveat that in my view nothing happened in 1883 that could have constituted a taking of these Indians’ heritage, at least not in the traditional eminent domain sense. In a true Fifth Amendment case such looseness in fixing a taking date would be unacceptable, even though at times it must be a jury verdict sort of thing as to the exact hour. Drakes Bay Land Co. v. United States, 191 Ct. Cl. 389, 424 F. 2d 574 (1970). Here, however, we are not talking in an eminent domain sense and we are dealing with an “extinguishment” of aboriginal title rather than a true taking. The idea that the Commission has a broad discretion to choose among a number of conceivable dates, in the situation we have here, has the sanction of necessity. An extinguishment date we must have. Yet the truth is, we know the Indians once had their 3,751,000 acres and by 1946, by common understanding, had them no longer, but when they lost them defies determination. The United States was acting, it was at all times supposed, with undeviating benevolence. The idea of expropriation was never entertained, yet in a fit of absentmindedness the deed was somehow done.
I have urged elsewhere that the Indian Claims Commission Act of 1946, 25 U.S.C. § 70 and ff, vests the Commission with jurisdiction over all possible pre-1946 Indian claims and discretion to fashion a monetary remedy whenever the claim has appeal to the moral sense. (Dissenting in Fort Sill Apache Tribe v. United States, 201 Ct. Cl. 630, 477 F. 2d 1360 *152(1973).) The use of average, composite, or jury verdict taking dates is an accepted example of the powers the Commission has. United States v. Northern Paiute Nation, 203 Ct. Cl 468, 490 F 2d 954 (1974) The Commission is not a court but a body in the executive branch The task of righting Indian wrongs was characterized long before the 1946 Act as not judicial but political. United States v. Choctaw Nation, 179 U.S. 494 (1900). Under the Act the task is made to look primarily judicial, but management rather than adjudication must occasionally be the dominant theme. They must at times adjudicate the unjusticiable. We must approach our tasks of judicial review with our minds wary of legalisms and tolerant of the compromises legalism must make if these ancient wrongs are to be settled in any of our lifetimes. Our decision herein satisfies me on these stated grounds.